Title: To Alexander Hamilton from the President and Directors of the Bank of North America, 29 May 1790
From: President and Directors of the Bank of North America
To: Hamilton, Alexander


Bank of No. America [Philadelphia] May 29. 1790
Sir,

We have reced your Letter of the 26th. Int. together with a Copy of your Circular to the Collectors of Wilmington & Delaware, those of Burlington & Bridgetown in New Jersey, & to the Collector of this port; Directing them to pay into this Bank from time to time, the Monies which they may receive, and that they take Duplicate recets from our Cashier for all Such payments.

As this Arangement will probably conduce to the public convenience, will be serviceable to our Institution, & it is at the Same time perfectly with the line of our business you may attend on our pointed attention to your request in every particular. Whatever Monies we may receive under this Order, shall be passed to the Credit of the Treasurers Account, & his drafts regularly paid as they may appear.
As to the Weekly return of Such receipts and payments—Our Cashier will furnish you with it, closed up to any day in each Week, which you may please to Direct.
I have the honor to be Sir. For the President Directors & Co of the Bank of No America   Your Obdt Ser


Alex Hamilton Esqr Secy of the Treasury of the United States.
}
NY


